UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 95-2812



STUART COLE,

                                                            Petitioner,

          versus

JEWELL RIDGE COAL CORPORATION; DIRECTOR, OF-
FICE OF WORKERS' COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                           Respondents.



On Petition for Review of An Order of the Benefits Review Board.
(84-3344-BLA)

Submitted:     March 12, 1996                 Decided:   March 26, 1996


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Stuart Cole, Petitioner Pro Se.     Michael Francis Blair, PENN,
STUART, ESKRIDGE & JONES, Abingdon, Virginia; Christian P. Barber,
Sarah Marie Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order modifying the administrative law judge's award of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1995). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Cole v.
Jewell Ridge Coal Corp., No. 84-3344-BLA (BRB Aug. 14, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2